Controversy for the recovery of land, in which upon pleadings filed, the following verdict was returned:
1. Was the name of Mrs. Gracie E. Jordan appearing on the paper-writing purporting to be a deed of trust, and introduced in evidence, a forgery as alleged in the complaint? Answer: No.
2. Is the plaintiff the owner and entitled to the possession of the land described in the complaint? Answer: No.
3. Is the defendant in the wrongful possession of the land as alleged in the complaint? Answer: No.
Judgment for defendant, appeal by plaintiff upon error assigned.
This is an action to recover the possession of land, the parties claiming from a common source. The plaintiff claims title under a sheriff's deed made pursuant to an execution issued on a judgment in favor of the plaintiff and against Gracie E. Jordan and others, *Page 807 
docketed in Transylvania County on 25 March, 1929. The defendant claims under a deed of trust executed by Gracie E. Jordan on 14 September, 1928, filed for registration 17 September, 1928, and a conveyance to himself from the trustee. The plaintiff admitted in open court that if the deed of trust, which constitutes a link in the defendant's chain of title, is not a forgery, then the defendant has the superior title of record. As appears from the verdict the issue relating to forgery was answered in favor of the defendant. This was the crucial point of controversy.
We have examined all the exceptions of the appellant, but find no error in the record which entitles the plaintiff to a new trial.
No error.